Name: Council Decision (CFSP) 2018/1939 of 10 December 2018 on Union support for the universalisation and effective implementation of the International Convention for the Suppression of Acts of Nuclear Terrorism
 Type: Decision
 Subject Matter: defence;  international security;  politics and public safety;  international affairs;  European construction
 Date Published: 2018-12-11

 11.12.2018 EN Official Journal of the European Union L 314/41 COUNCIL DECISION (CFSP) 2018/1939 of 10 December 2018 on Union support for the universalisation and effective implementation of the International Convention for the Suppression of Acts of Nuclear Terrorism THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 28(1) and 31(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 December 2003 the European Council adopted the EU Strategy against Proliferation of Weapons of Mass Destruction (the Strategy), which states that non-proliferation, disarmament and arms control can make an essential contribution in the global fight against terrorism by reducing the risk of non-State actors gaining access to weapons of mass destruction, radioactive materials and means of delivery. Chapter III of the Strategy contains a list of measures that need to be taken both within the Union and in third countries to combat such proliferation. (2) The Union is actively implementing the Strategy and is giving effect to the measures listed in Chapter III thereof, in particular by working towards the universalisation and, where necessary, strengthening of the main treaties, agreements and verification arrangements on disarmament and non-proliferation and by releasing financial resources to support specific projects conducted by multilateral institutions such as the United Nations (UN) Office on Drugs and Crime (UNODC) and the UN Office of Counter-Terrorism (UNOCT). (3) In his Agenda for Disarmament entitled Securing our Common Future, which was launched on 24 May 2018, the UN Secretary-General noted that the current nuclear risks were unacceptable and that they were growing. (4) On 13 April 2005 the UN General Assembly adopted the International Convention for the Suppression of Acts of Nuclear Terrorism, which was opened for signature on 14 September 2005. (5) The technical implementation of this Decision should be entrusted to the UNODC and the UN Counter-Terrorism Centre (UNCCT) of the UNOCT. (6) This Decision should be implemented in accordance with the Financial and Administrative Framework Agreement concluded by the European Commission with the UN concerning the management of financial contributions by the Union to programmes or projects administered by the UN, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of ensuring the continuous and practical implementation of certain elements of the Strategy, the Union shall promote the universalisation and effective implementation of the International Convention for the Suppression of Acts of Nuclear Terrorism (ICSANT) by providing support for the activities of the UNODC, and in particular its Terrorism Prevention Branch (TPB), which, inter alia, supports the efforts of States to adhere to relevant international legal instruments and to strengthen their national legal and criminal justice frameworks and institutional capacity to counter nuclear terrorism, and the UNCCT programme on preventing and responding to weapons of mass destruction (WMD)/chemical, biological, radiological and nuclear (CBRN) terrorism, which, inter alia, seeks to support States and international organisations in preventing terrorist groups from accessing and using WMD/CBRN materials and in ensuring that they are better prepared for, and can effectively respond to, a terrorist attack involving WMD/CBRN materials. 2. The projects to be financed by the Union shall aim to: (a) increase the number of States Parties to ICSANT; (b) increase ICSANT awareness among beneficiaries, such as national policy- and decision-makers, including members of parliament, and in international fora; (c) improve national legislation by incorporating all ICSANT requirements; (d) develop e-learning and other relevant training materials and incorporate them into technical legal assistance delivery, including, inter alia, case studies; (e) develop and maintain a reference website containing all ICSANT-relevant information, including good practices; (f) enhance the capacities of criminal justice officials and other relevant national stakeholders with regard to the investigation, prosecution and adjudication of cases; (g) develop synergies with other relevant international legal instruments, such as the Convention on the Physical Protection of Nuclear Material and the Amendment thereto, and UN Security Council (UNSC) Resolution 1540 (2004); (h) strengthen the capacity of States to detect and respond to the threat of terrorists acquiring nuclear or other radioactive materials. The projects shall be implemented by the UNODC and the UNCCT in close collaboration with relevant UNODC field offices and other relevant institutions and experts, including the International Atomic Energy Agency, the United Nations Office for Disarmament Affairs, the Group of Experts of the UNSC Committee established pursuant to UNSC Resolution 1540 (2004) and the EU CBRN Risk Mitigation Centres of Excellence. In the implementation of the projects, both Union visibility and proper programme management shall be ensured. All project components shall be supported by proactive and innovative public outreach activities, and resources shall be allocated accordingly. A detailed description of the projects is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (the High Representative) shall be responsible for the implementation of this Decision. 2. The technical implementation of the projects referred to in Article 1(2) shall be carried out by the UNODC and the UNCCT. They shall perform that task under the responsibility of the High Representative. For that purpose, the High Representative shall enter into the necessary arrangements with the UNODC and the UNCCT. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 4 999 986. The total estimated budget of the overall project shall be EUR 5 223 907, which shall be provided through co-financing. 2. The expenditure financed by the financial reference amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the Union budget. 3. The Commission shall supervise the proper management of the financial reference amount referred to in paragraph 1. For that purpose, it shall conclude financing agreements with the UNODC and the UNCCT. The financing agreements shall stipulate that the UNODC and the UNCCT have to ensure the visibility of the Union contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreements referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreements. Article 4 1. The High Representative shall report to the Council twice a year on the implementation of this Decision on the basis of regular reports prepared by the UNODC and the UNCCT. Those reports shall form the basis for the evaluation carried out by the Council. 2. The Commission shall provide information twice a year on the financial aspects of the implementation of the projects referred to in Article 1(2). Article 5 This Decision shall enter into force on the date of its adoption. This Decision shall expire 36 months after the date of the conclusion of the financing agreements referred to in Article 3(3). However, it shall expire six months after the date of its entry into force if no financing agreement has been concluded within that period. Done at Brussels, 10 December 2018. For the Council The President F. MOGHERINI ANNEX Project 1 : Promotion of adherence through a high-level event to be held in New York in close cooperation with the UN Office of Legal Affairs Project details: A high-level event will be held either in the margins of the 2020 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons or in the margins of the annual Treaty Event, organised by the UN Secretary-General and held in parallel with the general debate of the General Assembly. The high-level event could also be held during any special UN forum on specific treaties that are intended to facilitate the participation of States in the multilateral treaty framework. Implementing entity: UNCCT Project 2 : Promotion of adherence via regional workshops and country visits Project details: Organising up to six regional, interregional and subregional workshops for policy- and decision-makers of States not party to ICSANT (1) in:  Africa,  Central and South Asia,  Europe,  South-East Asia and the Pacific. Relevant materials developed under the project (e.g. case studies and self-assessment questionnaires) will be used in the workshops. In addition to focusing on ICSANT, the workshops will address synergies with the Convention on the Physical Protection of Nuclear Material and the Amendment thereto, as well as UNSC Resolution 1540 (2004). Implementing entity: UNODC Project 3 : Provision of relevant legislative assistance Project details: Provision of relevant legislative assistance to requesting States via desk reviews or legislative drafting workshops (up to 10 States). Implementing entity: UNODC Project 4 : Capacity building for relevant stakeholders, including criminal justice officials who could be involved in investigating, prosecuting and adjudicating cases involving nuclear and other radioactive material covered by ICSANT Project details: Three regional workshops will be held for prosecutors of selected States Parties to ICSANT in Africa, Europe and Asia. Implementing entity: UNODC Project 5 : Promotion of adherence through engagement with the Inter-Parliamentary Union Project details: Consultations will be held with the Inter-Parliamentary Union with a view to organising events to support speedy adherence to ICSANT and joint appeals to States that are not yet party to ICSANT. Implementing entity: UNCCT Project 6 : Study on reasons for States not adhering to ICSANT and the challenges faced by those States Project details: Study on the reasons for States not adhering to ICSANT and the challenges faced by those States. The UNCCT will conduct an academic study to obtain a deeper understanding of the reasons for States not becoming party to ICSANT and the challenges faced by those States, and will issue recommendations on how to address those reasons and challenges in order to ensure increased adherence and will indicate legislative requirements and measures for effective implementation. Implementing entity: UNCCT Project 7 : Development and maintenance of a regularly updated, password-protected website on all resources on ICSANT, including examples of national legislation Project details: The website will contain all available resources on ICSANT, including a collection of all existing national legislation implementing ICSANT in all States Parties, a collection of good practices and model legislation, scholarly articles, information and a calendar on outreach activities, a dedicated email address for questions, information on available assistance, a questionnaire with answers on ICSANT and the delivery of 12 one-hour webinars on different aspects of ICSANT (four in English, four in French and four in Spanish). Implementing entity: UNODC Project 8 : Development and delivery of a training manual on ICSANT-relevant fictional case studies Project details: A training manual on ICSANT will be developed on the basis of fictional case studies. Implementing entity: UNODC Project 9 : Development of an e-learning module on ICSANT Project details: The module will be translated into at least four UN official languages and will be hosted on the UNODC Global e-learning website (https://www.unodc.org/elearning). Implementing entity: UNODC Project 10 : Nuclear-terrorism-related capacity building in the area of border security and management Project details: The UNCCT will hold capacity-building events on border security and management in six regions:  Sahel,  South Asia and South-East Asia,  Horn of Africa,  Central Asia and the Caucasus,  Eastern and South-Eastern Europe,  Middle East and North Africa. Implementing entity: UNCCT Project 11 : Development of flyers and learning material Project details: Development of promotional flyers on ICSANT in all six UN official languages and a self-assessment questionnaire for States considering adherence. Implementing entity: UNODC Expected outcome of the above projects: 1. increase in the number of States Parties to ICSANT; 2. increased ICSANT awareness among beneficiaries, such as national policy- and decision-makers, including members of parliament, and in international fora; 3. national legislation improved by incorporating all ICSANT requirements; 4. e-learning and other relevant training materials developed and incorporated into technical legal assistance delivery, including, inter alia, case studies; 5. a reference website containing all ICSANT-relevant information developed and maintained, including good practices; 6. enhanced capacities of criminal justice officials and other relevant national stakeholders with regard to the investigation, prosecution and adjudication of cases; 7. synergies developed with other relevant international legal instruments such as the Convention on the Physical Protection of Nuclear Material and the Amendment thereto, and UNSC Resolution 1540 (2004); 8. strengthened capacity of States to detect and respond to the threat of terrorists acquiring nuclear or other radioactive materials. (1) Invitations could be extended to States Parties to ICSANT on a case-by-case basis if there is an added value in their participation.